Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 7, 2018

                                     No. 04-17-00514-CV

                         Judith Ann MIEARS and Patricia Anderson,
                                       Appellants

                                               v.

                                     Jean MCPHERSON,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-0659-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                        ORDER
        On August 29, 2018, this court issued its opinion and judgment in this appeal. A motion
for rehearing is due on September 13, 2018. See Tex. R. App. P. 49.1

       On September 5, 2018, Appellees filed a motion for extension of time to file a motion for
rehearing. Appellants do not object to the motion.

       Appellees’ motion for extension of time to file a motion for rehearing is GRANTED.
Appellees’ motion for rehearing is due on September 28, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court